DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunk et al. (US Patent Application Pub. No.: US 2005/0099086 A1) in view of Overton (US Patent No.: 5051634), Zhang (Foreign Patent Document No.: CN 203071667 U), and Kusumoto et al. (Japanese Patent Document No.: JP 2001211587 A).
For claim 1, Schunk et al. disclose the claimed invention comprising a plurality of stacked laminations (see paragraph [0023]) each including inwardly facing slots (reference numeral 7, see figure 1) defining inwardly facing teeth (reference numeral 2) configured to receive prewound coils (reference numeral 6) thereonto (see figure 1); each slot including a generally triangular projection (reference numeral 3) configured and sized as to be in proximity of the prewound coils (see figure 1).  Schunk et al. however do not specifically disclose the triangular projection being a lesser height than a height of the teeth; and at least one wedge used to close each slot, wherein the wedge extends between two adjacent teeth of the inwardly facing teeth and over a top of the generally triangular projection between the two adjacent teeth, wherein there is a resin between the wedge and an insulating paper, and wherein the insulating paper surrounds the prewound coils.  
Overton discloses the triangular projection (reference numeral 36) being a lesser height than a height of the teeth (reference numeral 32, see figures 1, 3).  Zhang discloses at least one wedge (reference numeral 11) used to close each slot (see figures 1, 2), wherein the wedge (reference numeral 11) extends between two adjacent teeth of the inwardly facing teeth (see figure 2) and over a top of the generally triangular projection (reference numeral 10) between the two adjacent teeth (see figure 2).  Kusumoto et al. disclose resin (reference numeral 7) between the wedge (reference numeral 6) and an insulating paper (reference numeral 3, see figure 1), and wherein the insulating paper (reference numeral 3) surrounds the coils (reference numeral 2, see figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lesser height of the triangular projection as disclosed by Overton for the triangular projection of Schunk et al. for the dissipation of heat (see Overton’s column 2, lines 7-12), and also to have the wedge between the two adjacent teeth as disclosed by Zhang for the teeth of Schunk et al. and have the resin between the wedge and insulating paper as disclosed by Kusumoto et al. for the wedge and slot of Schunk et al. for predictably providing desirable configuration for facilitating the secure winding slots of the device.  
For claim 3, Schunk et al. in view of Overton, Zhang, and Kusumoto et al. disclose the claimed invention except for the teeth comprising wedge-receiving indentations at a location above an apex of an adjacent generally triangular projection.  Zhang further discloses the teeth comprising wedge-receiving indentations (reference numeral 6) at a location above an apex of an adjacent generally triangular projection (reference numeral 10, see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wedge-receiving indentation above the apex of the triangular projection as disclosed by Zhang for the wedge of Schunk et al. in view of Overton, Zhang, and Kusumoto et al. for predictably providing desirable configuration for facilitating the secure winding slots of the device.  

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunk et al. (US Patent Application Pub. No.: US 2005/0099086 A1) in view of Overton (US Patent No.: 5051634), Zhang (Foreign Patent Document No.: CN 203071667 U), and Baudelocque et al. (Foreign Patent Document No.: EP 2818740 A1).
For claim 6, Schunk et al. disclose the claimed invention of a stator (see figure 1) for an electric machine having a generally cylindrical body provided an inner surface and an outer surface (see figure 1), the inner surface including slots (reference numeral 7) defining inwardly facing teeth (reference numeral 2) configured to receive prewound coils (reference numeral 6) thereonto (see figure 1); each slot including a generally triangular projection (reference numeral 3) configured and sized as to be in proximity of the prewound coils (see figure 1).  Schunk et al. however do not specifically disclose the triangular projection being a lesser height than a height of the teeth; and at least one wedge used to close each slot, wherein the wedge extends between two adjacent teeth of the inwardly facing teeth and over a top of the generally triangular projection between the two adjacent teeth, and a filling resin below the wedge and over the top of the generally triangular projection between two adjacent teeth.  
Overton discloses the triangular projection (reference numeral 36) being a lesser height than a height of the teeth (reference numeral 32, see figures 1, 3).  Zhang discloses at least one wedge (reference numeral 11) used to close each slot (see figures 1, 2), wherein the wedge (reference numeral 11) extends between two adjacent teeth of the inwardly facing teeth (see figure 2) and over a top of the generally triangular projection (reference numeral 10) between the two adjacent teeth (see figure 2).  Filling a slot with resin is a known skill as exhibited by Baudelocque et al. (see figure 2, reference numeral 136), and when applied to the slot of Schunk et al. in view of Overton and Zhang this would disclose a filling resin below the wedge and over the top of the generally triangular projection between two adjacent teeth.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lesser height of the triangular projection as disclosed by Overton for the triangular projection of Schunk et al. for the dissipation of heat (see Overton’s column 2, lines 7-12), and also to have the wedge between the two adjacent teeth as disclosed by Zhang for the teeth of Schunk et al. and the filling resin as disclosed by Baudelocque et al. for the slot of Schunk et al. in view of Overton and Zhang for predictably providing desirable configuration for facilitating the secure winding slots of the device.  
For claim 12, Schunk et al. in view of Overton, Zhang, and Baudelocque et al. disclose the claimed invention except for the teeth being wider than the generally triangular projection.  Overton further discloses the teeth (reference numeral 32) being wider than the generally triangular projection (reference numeral 36, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wider teeth as disclosed by Overton for the teeth of Schunk et al. in view of Overton, Zhang, and Baudelocque et al. for predictably providing desirable configuration for heat transfer in the device.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunk et al. in view of Overton, Zhang, and Kusumoto et al. as applied to claims 1 and 6 above, and further in view of Sadarangani et al. (Foreign Patent Document No.: EP 2136455 A1).
For claim 2, Schunk et al. in view of Overton, Zhang, and Kusumoto et al. disclose the claimed invention except for the generally triangular projection including a triangular void.  Sadarangani et al. disclose the triangular projection including a triangular void (reference numeral 20, see figure 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the triangular void as disclosed by Sadarangani et al. for the triangular projection of Schunk et al. in view of Overton, Zhang, and Kusumoto et al. for providing cooling circulation in the device (see Sadarangani et al.’s paragraph [0023]).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunk et al. in view of Overton, Zhang, and Baudelocque et al. as applied to claims 1 and 6 above, and further in view of Sadarangani et al. (Foreign Patent Document No.: EP 2136455 A1).
For claim 7, Schunk et al. in view of Overton, Zhang, and Baudelocque et al. disclose the claimed invention except for the generally triangular projection including a triangular void.  Sadarangani et al. disclose the triangular projection including a triangular void (reference numeral 20, see figure 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the triangular void as disclosed by Sadarangani et al. for the triangular projection of Schunk et al. in view of Overton, Zhang, and Baudelocque et al. for providing cooling circulation in the device (see Sadarangani et al.’s paragraph [0023]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, 7, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834